     Case 1:21-cv-00624-DAD-HBK Document 3 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDRES PLASCENCIA,                                No. 1:21-cv-00624-HBK (SS)
12                      Plaintiff,
13          v.                                         ORDER GRANTING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS, DIRECTING CLERK
14   COMMISSIONER OF SOCIAL                            TO ISSUE THE SUMMONS AND THE CASE
     SECURITY,                                         SCHEDULING AND BRIEFING ORDER
15
                        Defendant.                     (Doc. No. 2)
16

17

18

19

20         Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis under
21    28 U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the
22    motion satisfies the requirements under § 1915 to proceed in forma pauperis.
23         By separate order, this Court will issue a Scheduling and Briefing Order. Plaintiff is
24    directed to paragraph 1 of that Order. Plaintiff shall promptly file proof of service with the Court
25    upon completion of service.
26         Accordingly, it is ORDERED:
27         1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED.
28
                                                       1
     Case 1:21-cv-00624-DAD-HBK Document 3 Filed 04/21/21 Page 2 of 2


 1            2. The Clerk of Court shall attach its “Instructions for Service of Social Security Appeals”

 2    to this Order.

 3            3. The Clerk is directed to issue summons.

 4            4. Plaintiff shall promptly review the above-referenced Instructions for Service of Social

 5    Security Appeals and provide the clerk’s office with the documents requested therein no later

 6    than fourteen (14) days form the date on this Order. Plaintiff is advised service must be completed

 7    in compliance with Fed. R. Civ. P. 4, and failure to comply with Fed. R. Civ. P. 4(m) may result

 8    in the dismissal of the case without further notice.

 9            5. The United States Marshal is directed to serve a copy of the complaint, summons, and

10    this order upon the Commissioner. Plaintiff must assist the U.S. Marshal upon request.

11            6. Within five (5) days of receiving the return of service from the U.S. Marshal, Plaintiff

12    shall file the return of service with the court.

13            7. The Clerk is further directed to issue the Case Scheduling and Briefing Order.

14
     IT IS SO ORDERED.
15

16
     Dated:      April 18, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
